Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the Response to Election/Restriction filed on January 11, 2021, in which: 
Group II, claims 5-20, is elected without traverse.
Claims 1-20 are currently pending and an Office action on the merits follows.
Drawings
The drawings submitted on have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No.: US 2017/0181532 A1 (herein “Jackson”).


Claims 5 and 14
Consider claim 5, Jackson teaches a method for removably securing a mobile device to a user's clothing for use while attached thereto, the method comprising: 
positioning a lower surface of an insert member comprising the lower surface and a surrounding sidewall extending upwards from a perimeter thereof on an exterior of an article of clothing, wherein the article of clothing is formed from a pliable material (see Jackson Fig. 1A, Fig. 1B, [0011] note tab 20); 
positioning a retaining clip comprising an insert portion formed as a space for receiving the insert member which is defined by retaining sidewalls on an interior surface of the article of clothing opposite the insert member (see Jackson Fig. 1C, Fig. 1D, [0011] note retainer 30); 
securing the insert member in the insert portion of the retaining clip, with the pliable material of the article of clothing extending therebetween (see Jackson Fig. 1A, Fig. 1C, [0011], [0019] note the retainer clipping to the tab in the shirt pocket); and 
attaching a case of a mobile device to the insert member (see Jackson Fig. 2, [0011], [0019] the tab connecting to the mobile device magnetically).
Claim(s) 14 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 6 and 17
Consider claim 6, Jackson teaches wherein attaching a case of a mobile device to the insert member comprises affixing an upper surface of the insert member to a case for a mobile device with a suitable adhesive (see Jackson [0019]).
Claim(s) 17 is/are rejected for at least the same reason(s) set forth in claim 6.

Claims 7 and 18
Consider claim 7, Jackson teaches wherein attaching a case of a mobile device to the insert member comprises affixing a fastener on a mobile device to a counterpart fastener on upper surface of the insert member (see Jackson [0019]).
Claim(s) 18 is/are rejected for at least the same reason(s) set forth in claim 7.
Claim 8
Consider claim 8, Jackson teaches wherein the fastener and counterpart fastener comprise hook and loop materials (see Jackson Fig. 1C, [0011]).

Claim 9
Consider claim 9, Jackson teaches wherein positioning the lower surface of an insert member on an exterior of an article of clothing comprises positioning the lower surface of the insert member at a position on the article of clothing that corresponds to a portion of a user's body which is easily accessible by a single hand when in a sitting position (see Jackson [0011]).

Claims 10 and 15
Consider claim 10, Jackson teaches wherein positioning the lower surface of the insert member at a position on the article of clothing that corresponds to a portion of a user's body which is easily accessible by a single hand when in a sitting position comprises positioning the lower surface of the insert member at a position on the article of clothing that corresponds to the front of user's shoulder (see Jackson [0011], [0019]).
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 10.

Claims 11 and 15
Consider claim 11, Jackson teaches wherein positioning the lower surface of an insert member on an exterior of an article of clothing comprises positioning the lower surface of an insert member on an exterior of a shirt or a jacket (see Jackson [0019]).
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 11.

Claims 12 and 19
Consider claim 12, Jackson teaches wherein positioning the lower surface of an insert member on an exterior of an article of clothing comprises positioning the lower surface of an insert member having a polygonal shape (see Jackson [0015]).

Claims 13 and 20
Consider claim 13, Jackson teaches wherein securing the insert member in the insert portion of the retaining clip, with the pliable material of the article of clothing extending therebetween comprises inserting the retaining walls of the retaining clip into a recess formed in the surrounding sidewall of the insert member (see Fig. 1C, [0011]).
Claim(s) 20 is/are rejected for at least the same reason(s) set forth in claim 13.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647